Citation Nr: 0602477	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  96-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
partial paralysis of the musculospiral nerve of the right 
hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in New York, New York.  

The Board remanded the case in February 2005 with 
instructions that the veteran be scheduled for a VA 
compensation examination to determine the nature and severity 
of his partial paralysis of the musculospiral nerve of the 
right hand.  After the veteran failed to appear at two 
scheduled VA examinations, his case was once again 
transferred to the Board for review. 

The rating decision on appeal denied a disability evaluation 
in excess of 30 percent for a right shoulder disability, and 
denied a temporary total evaluation under 38 C.F.R. § 4.30 
based on a need of convalescence following right carpal 
tunnel surgery in January 1998.  In its February 2005 
decision, the Board granted an increased evaluation to 40 
percent for the veteran's right shoulder disability, but 
denied the claim for a temporary total evaluation under 
38 C.F.R. § 4.30.  Therefore, these issues are no longer on 
appeal. 

The veteran testified at a hearing held in August 2004 before 
the undersigned Veterans Law Judge.  At that time, it appears 
that the veteran raised a claim of entitlement to service 
connection for paralysis of the left hand.  As this issue has 
not been developed for appellate review, the Board refers it 
back to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran is right-hand dominant.

3.  The veteran's disability due to partial paralysis of the 
musculospiral nerve of the right hand is manifested by no 
more than moderate incomplete paralysis, as muscle strength 
is 4+/5, reflexes are 1+ and symmetric, with full range of 
motion of the right wrist.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
partial paralysis of the musculospiral nerve of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8514 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected partial paralysis of the musculospiral 
nerve of the right hand.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions dated 
in December 1999 and April 2003; a statement of the case 
(SOC) issued in April 2000; supplemental statements of the 
case (SSOCs) issued in April 2003, January 2004, and July 
2005; as well as letters by the RO dated in April 2002, 
August 2003, and May 2005, and letters by the Appeals 
Management Center (AMC) dated in April 2005 and June 2005.  
As a whole, these documents satisfy the notice requirements 
of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  The letters by the 
RO and the AMC also provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and this matter was readjudicated after this 
notice was provided.  In other words, the essential fairness 
of the adjudication process has not been affected by the 
error as to the timing of the VCAA notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  The veteran was also afforded a VA 
compensation examination in November 2003.   

The Board, moreover, remanded the case in February 2005 with 
instructions that the RO schedule the veteran for an 
additional VA examination.  The veteran failed to report to a 
VA examination scheduled for May 2005.  After it was 
discovered that the veteran was unable to attend that 
examination because he was hospitalized, the RO schedule the 
veteran for another VA examination in June 2006.  However, 
the veteran failed to report to that examination with no 
explanation provided.  In light of the veteran's failure to 
cooperate, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  See 38 
C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 
483 (1992) (holding that the duty to assist is not always a 
one-way street, or a blind alley, and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.)  

II.  Factual Background

The veteran filed a claim for service connection for a right 
hand condition in November 1994.  In a September 1997 rating 
decision, the RO granted service connection and assigned a 20 
percent disability evaluation for a right hand condition as 
secondary to a service-connected right shoulder disability, 
effective November 1994.  

In April 1998, the veteran filed a claim for increased 
compensation benefits for his right shoulder disability.  The 
RO also construed this as a claim for increased compensation 
benefits for his right hand condition.  In a December 1999 
rating decision, the RO denied the veteran's claim and 
continued to 20 percent evaluation for his right hand 
condition.  

In an April 2003 rating decision, however, the RO granted an 
increased evaluation to 30 percent for the veteran's moderate 
partial paralysis of the musculospiral nerve of the right 
hand, effective November 1994.  Therefore, the issue on 
appeal is entitlement to an evaluation in excess of 30 
percent for partial paralysis of the musculospiral nerve of 
the right hand.

VA outpatient treatment records dated from 1997 to 1998 were 
reviewed.  Of particular relevance, a May 1997 report notes 
the veteran's complaints of pain and numbness down his right 
upper extremity.  Objectively, range of motion of the right 
wrist and digits of the right hand remained within full 
limits concerning activities of daily living.  Gross grasp 
remained at 15 pounds.  With respect to activities of daily 
living, it was noted that the veteran was fully independent 
with respect to feeding, dressing, and light hygiene 
(washing), but required assistance with bathing and dressing 
his lower extremities because of his disability involving his 
lower extremities.  An electromyography (EMG) and a nerve 
conduction study (NCS) revealed findings consistent with 
right carpal tunnel syndrome.  Findings were consistent with 
partial denervation and radiculopathy of C5, C6, C7 on the 
right and C6 and C7 on the left.  

When seen in January 1998, the veteran complained of pain in 
his right shoulder radiating down to his right thumb and 
fingers.  He also reported that a tingling sensation would 
often wake him up at night.  As a result, in April 1998 the 
veteran underwent a right carpal tunnel release and 
decompression of he median nerve.  

The veteran testified at a hearing held before a hearing 
officer at the RO in November 2002.  At that time, the 
veteran stated that he had no feeling in his right hand and 
that it was numb all the time.  He also reported no feeling 
when picking up objects with his right hand.  He explained 
that his wife had to button his shirts, but that he could 
usually use a zipper if he could see it.  He also said he 
could feed himself and use utensils, but that he could no 
longer drive a car.  Parenthetically, the Board notes that 
the veteran uses a wheelchair due to nonservice-connected 
disabilities involving his lower extremities.

The Board also reviewed VA outpatient treatment records dated 
from 2002 to 2003, several of which pertain to the veteran's 
right hand disability.  A January 2002 report notes that 
range of motion of both upper extremities was within full 
limits and that muscle strength was 4+/5.  In April 2002, 
functional independent measure (FIM) revealed scores of 7 
with respect to eating, grooming, bathing, dressing, and 
showering. 

Another April 2002 report notes the veteran's extensive 
history of pain in both wrists and the small joints of both 
hands, which had increased in the previous two to three 
months.  The veteran also reported that he was unable to hold 
objects in his hands.  A physical examination of the hands 
revealed marked wasting of the intrinsic muscles, a healed 
volar scar over the proximal parti, positive Heberden and 
Buchard nodes, bony enlargement of the 2nd MCP joints, and 
tenderness over the MCP, PIP, and DIP joints.  No synovitis 
was present.  There was also decreased sensation in all 
fingers and poor grip strength.  The wrists showed evidence 
of swelling, synovitis, and dorsal tenderness.  Range-of-
motion testing revealed dorsiflexion and palmar flexion of 20 
degrees.  The diagnostic assessment was severe degenerative 
joint disease of multiple joints and carpal tunnel syndrome / 
cervical radiculopathy.

When seen a few days later, it was noted that the veteran's 
swelling in his wrists was still present but had improved.  
Synovitis and tenderness were also present.  He was able to 
dorsiflex and palmar flex both wrists to 25 degrees.  The 
diagnostic assessment was the same as previously noted with 
the addition of rule out rheumatoid arthritis. 

A July 2002 report notes that range of motion of both upper 
extremities was within full limits and that motor strength 
was 3+/5.  In an undated report, it was noted that both hands 
had marked wasting of the intrinsic muscles, positive 
Heberden and Buchard nodes, tenderness over the 2nd MCP 
joints, no synovitis, decreased sensation in all fingers, and 
poor grip strength.  A physical examination of the wrists 
revealed that swelling had improved.  There was also evidence 
of synovitis and dorsal tenderness.  Both wrists demonstrated 
dorsiflexion and palmar flexion to 25 degrees.  Treatment 
records dated in August 2002 note that the veteran had 
difficulty propelling a standard wheelchair due to wasting of 
the intrinsic hand muscles.  The veteran was therefore issued 
a motorized scooter. 

The veteran was afforded a VA neurological examination in 
November 2003.  At that time, the examiner reviewed the 
claims file and noted the veteran's long history of 
clumsiness of the right hand.  The examiner noted that an MRI 
performed in July 2002 revealed cervical spondylosis with 
mild stenosis.  Wasting of the small hand muscles bilaterally 
was also noted in September 2003.  The veteran stated that 
his right hand had become more numb over the past year with 
increasing clumsiness and that it was difficult for him to 
button his shirt. 

On physical examination, atrophy of the small hand muscles 
was noted bilaterally.  Power was 4+/5 for the right hand and 
5+/5 for the left.  Finger abduction and adduction for the 
right hand was also 4+/5.  A scar was present in the volar 
aspect of he right hand from his prior carpal tunnel surgery.  
Tinel's sign was positive on the right hand.  A sensory 
examination revealed diminished pinprick in a nondermatomal 
pattern of the right hand.  Reflexes were 1+ and symmetric.  
The examiner diagnosed the veteran with (1) status post 
carpal tunnel surgery several years ago with possible 
recurrent right carpal tunnel symptoms on the right, (2) 
partial paralysis of musculospiral nerve with residuals, and 
(3) cervical spine stenosis with probable cervical 
myelopathy. 

At his August 2004 hearing, the veteran essentially 
reiterated his complaints that he had no feeling in his right 
hand, causing decreased grip strength and an inability to 
hold objects such as a coffee cup.  He also stated that his 
wife had to button his shirts.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The veteran's paralysis of the musculospiral nerve of the 
right hand has been evaluated under DC 8514 for paralysis of 
the musculospiral nerve (radial nerve).  Under this code 
provision, a 30 percent evaluation is provided for moderate 
incomplete paralysis of the radial nerve on the major side; a 
50 percent evaluation is provided for severe incomplete 
paralysis of the radial nerve on the major side.  See 
38 C.F.R. § 4.124a, DC 8514.

A 70 percent rating is assigned for complete paralysis of the 
radial nerve on the major side with manifestations such as 
drop of the hand and fingers; or with the wrist and fingers 
perpetually flexed; or with the thumb adducted falling within 
the line of the outer border of the index finger; or 
inability to extend the hand at the wrist, extend the 
proximal phalanges of the fingers, extend the thumb, or make 
lateral movement in the wrist; with supination of the hand or 
extension or flexion of the elbow weakened; or loss of 
synergic motion of the extensors seriously impairing hand 
grip.  Id. 

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  See 38 U.S.C.A. 7104(a); 38 C.F.R. 4.2, 
4.6.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against a disability 
evaluation in excess of 30 percent for the veteran's partial 
paralysis of the musculospiral nerve of the right hand.  In 
other words, the medical evidence shows that the veteran's 
partial paralysis of the musculospiral nerve of the right 
hand is manifested by no more than moderate incomplete 
paralysis.  In this regard, although the evidence shows 
atrophy as well as marked wasting of the intrinsic hand 
muscles, the Board places significant probative value on the 
fact that muscle strength in the right upper extremity was 
4+/4 in January 2002, 3+/5 in July 2002, and 4+/5 in November 
2003, all of which are inconsistent with severe incomplete or 
complete paralysis of the musculospiral nerve.  

The May 1997 VA outpatient treatment record also notes that 
range of motion of the right wrist and all five digits of the 
right hand were full and that grasp remained at 15 pounds.  
The Board acknowledges that a sensory examination in November 
2003 disclosed diminished pinprick sensation in a 
nondermatomal pattern of the right hand; however, reflexes 
were 1+ and symmetric.  Moreover, finger abduction in the 
right hand at that time was 4+/5.  The record also shows 
motion of the right wrist from 20 to 25 degrees with respect 
to both dorsiflexion and palmar flexion.  The Board also 
notes that the record reflects diagnoses of several 
nonservice-connected disorders that clearly impact the 
functioning of the veteran's right hand.  In light of these 
findings, the Board finds that the veteran's partial 
paralysis of the musculospiral nerve of the right hand is not 
characterized by either severe incomplete or complete 
paralysis.  

The veteran testified at his August 2004 hearing that his 
symptoms had worsened since his VA examination in November 
2003.  The Board considered the veteran's testimony and 
remanded the case to afford the veteran another VA 
examination.  As noted above, however, the veteran failed to 
report to a VA compensation examination scheduled for June 
2005 with no explanation provided.  The Board points out that 
when a claimant fails to report for an examination scheduled 
in conjunction a claim for increase compensation benefits, 
the clam shall be denied.  38 C.F.R. § 3.655.  

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's partial paralysis of the musculospiral nerve of 
the right hand.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b).  Hence, the appeal is denied.




III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the evidence does not show that the veteran's 
service-connected partial paralysis of the musculospiral 
nerve of the right hand has caused marked interference with 
employment or has required hospitalizations.  Although this 
disability would impact his ability to work, such impairment 
has already been contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for partial paralysis 
of the musculospiral nerve of the right hand is denied.  


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


